UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6522


THOMAS J. TORRENCE,

                  Petitioner - Appellant,

             v.

JONATHAN OZMINT,     Director,   South   Carolina      Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:05-cv-00893-SB)


Submitted:    December 3, 2008              Decided:    December 11, 2008


Before KING, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas J. Torrence, Appellant Pro Se.     John William McIntosh,
William   Edgar  Salter,   III,   Assistant  Attorneys    General,
Columbia, South Carolina, Donald John Zelenka, Deputy Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas        J.    Torrence           seeks      to       appeal       the     district

court’s    order      accepting           the     recommendation          of     the       magistrate

judge     and    denying        relief        on    his      28     U.S.C.       §    2254       (2000)

petition.        The order is not appealable unless a circuit justice

or   judge      issues     a    certificate            of    appealability.                28    U.S.C.

§ 2253(c)(1) (2000).                 A certificate of appealability will not

issue     absent      “a       substantial          showing         of    the        denial       of    a

constitutional        right.”               28    U.S.C.       § 2253(c)(2)           (2000).           A

prisoner        satisfies            this        standard         by     demonstrating               that

reasonable       jurists        would        find      that       any     assessment            of     the

constitutional        claims         by     the    district         court      is     debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                              We have

independently reviewed the record and conclude that Torrence has

not made the requisite showing.                        Accordingly, we deny Torrence’s

motion     for    a   certificate             of    appealability           and       dismiss          the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately            presented       in       the    materials

before    the     court        and    argument         would      not    aid     the       decisional

process.

                                                                                            DISMISSED

                                                   2